EXHIBIT 10.1


THIS AGREEMENT is made on 20th May, 2014


BETWEEN


(1)
Clone Algo Pte. Ltd. a company incorporated in Singapore having its registered
office at   (the “Company”);



(2)
Nitin Damodaran, NRIC S75663571 of 50 Lorong 40 Geylang, #08-17 Sunny Spring,
Singapore 398074 (the “Employee”)



IT IS AGREED as follows:
 
1.
Appointment
   
2.1.2
faithfully and diligently perform those duties and exercise such powers
consistent with them which are from time to time assigned to or vested in
him/her;
1.1
The Company appoints the Employee and the Employee agrees to serve as CEO of the
Company.
   
2.1.3
abide by the Memorandum and Articles of Association of the Company and obey all
lawful and reasonable directions of the Board;
1.2
As CEO of the Company, the Employee shall have authority to enter into
contractual obligations on behalf of the Company with prior approval of
Management.    
   
2.1.4
use his/her best endeavours to promote the interests of the Company;
1.3
Except as provided in Clause 1.2 above, the Employee shall have no authority to
enter into contractual obligations on behalf of or otherwise bind the
Company.  In particular (but without limitation), the Employee shall have no
authority to and shall not:    
   
2.1.5
keep the Board promptly and fully informed (in writing if so requested) of
his/her conduct of the business or affairs of the Company and provide such
explanations as the Board may require;
 
1.3.1
pledge the credit of the Company;
   
2.1.6
not at any time make any untrue or misleading statement relating to the Company
or any corporation having an ordinary share capital of which not less than 50
per cent is owned directly or indirectly by the Company or its holding company
(if any) (each a “Group Company”).  
 
1.3.2 
enter into any guarantee or indemnity on behalf of the Company; or
       
1.3.3
otherwise incur any financial or other liabilities on behalf of the Company.
 
3.
Remuneration
1.4
 
The appointment shall commence on 17th March, 2014 and shall continue (subject
to earlier termination as provided in this Agreement) until terminated by either
party giving to the other not less than one month prior notice.
  3.1
During her appointment the Company shall pay to the Employee S$ 11,000 per month
as salary. Each and every month, the Employee CPF contribution will be deducted
from salary and paid to the CPF Board together with Employer CPF contribution.
The Employee’s and Employers CPF contributions will be made in accordance with
the relevant statutory provisions.
1.5
The First 3 months of the employment relationship shall be regarded as a
probationary period,  
  3.2 During her appointment the Company shall pay to the Employee commissions
on sales effected by the employee of the Company’s products and services
calculated in the manner described in Schedule 2.
1.6
The Employee warrants that by virtue of entering into this Agreement he/she will
not be in breach of any express or implied terms of any contract with or of any
other obligation to any third party binding upon him/her.    
 
3.3
Such commission shall be calculated and paid monthly in arrears within 14 days
after the end of each month.
       
3.4
The Employee’s salary will be paid monthly on the 7th day of every month.
2.
Duties of the Employee
     
2.1
The Employee shall at all times during the continuance of his/her employment
under this Agreement:
 
3.5
The Employee will be notified in writing of any change to his/her salary.
 
2.1.1
devote so much of his/her time, attention and ability as is reasonably required
to the duties of his/her appointment;
     

 
 
 

--------------------------------------------------------------------------------

 
 
4.
Employee Share Option Scheme
 
10.
Termination of agreement
         
4.1
The Employee shall be entitled to participate in the Company’s Employee Share
Option Scheme on such terms and subject to such conditions as the Board may
determine from time to time.
 
10.1
The Company may by notice terminate this Agreement with immediate effect if the
Employee:
5.
Working Hours
   
10.1.1
commits any act of gross misconduct or repeats or continues (after written
warning) any other serious breach of his obligations under this Agreement or the
Intellectual Property, Confidentiality and Non-Competition Deed; or
5.1
The Employee is required to work from 9.00 am to 7.00 pm from Monday to Friday.
   
10.1.2
is guilty of any conduct which in the reasonable opinion of the Board brings
him/her, the Company or any Group Company into disrepute; or
5.2
The Employee will be required to work beyond the normal working hours if
instructed to do so by the Company or if necessary for the proper performance of
his/her duties.
   
10.1.3
is convicted of any criminal offence punishable with 6 months or more
imprisonment (excluding an offence under road traffic legislation in the
Singapore or elsewhere for which he/she is not sentenced to any term of
imprisonment whether immediate or suspended); or
5.3
Overtime pay for additional hours worked will be at the discretion of the
Company.
   
10.1.4
commits any act of dishonesty whether relating to the Company, any Group
Company, any of its or their employees, or otherwise; or
6.
Annual Leave
   
10.1.5
becomes bankrupt or makes any arrangement or composition with his/her creditors
generally; or
6.1
The Employee will be given 15 days annual leave each year.  The Employee may
carry forward his/her unused leave for a maximum period of one calendar
year.  Any period of leave not taken within this period will be deemed to be
forfeited.
   
10.1.6
is in the reasonable opinion of the Board incompetent in the performance of
his/her duties.
7.
Other Leave of Absence
 
10.2
The Company reserves the right at any time in its absolute discretion to make a
payment of salary in lieu of all or any part of the Employee’s entitlement to
notice.
7.1
Medical Leave:  If the Employee is absent from work due to sickness or injury,
the Employee must provide the Company with a medical certificate.
 
10.3
At any time after serving or receiving notice to terminate this Agreement, the
Company may elect to suspend the Employee from the performance of all or any of
his/her duties and:
7.2
The Employee will be given 15 days paid medical leave per calendar year (from
January to December) based on the medical certificates provided to the
Company.  The Employee shall  not carry forward such medical leave.
   
10.3.1
require him/her to return or destroy all documents computer disks and tapes and
other media in his possession which contains or refers to confidential
information of the Company or any Group Company;
8.
Medical Benefits
     
8.1
A Company Group Medical Scheme is currently under review and details will
follow.
   
10.3.2
require him/her not, without the consent of the Board, to engage in any contact
with any customer, supplier, employee, officer, agent or adviser of the Company
or any Group Company in relation to any matter which touches and concerns any of
the business(es) of the Company or any Group Company.
9.
Intellectual Property, Confidentiality and Non-Competition Deed
     
9.1
As a condition of his/her appointment, the Employee agrees to be bound by the
terms of the Intellectual Property, Confidentiality and Non-Competition Deed.
     

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
11.
General
               
11.1
The provisions of the Company’s standard terms and conditions of employment (as
amended from time to time) shall be terms of the Employee’s employment except to
the extent that they are inconsistent with this Agreement.
 
11.3
The expiration or termination of this Agreement however arising shall not
operate to affect such of the provisions of this Agreement as are expressed to
operate or have effect after termination and shall be without prejudice to any
accrued rights or remedies of the parties.
11.2
This Agreement sets out the entire agreement and understanding of the parties
and is in substitution for any previous contracts of employment or for services
between the Company or any of its Group Companies and the Employee (which shall
be deemed to have been terminated by mutual consent).
 
11.4
This Agreement shall be governed by and construed in accordance with Singapore
law.

 
The Employee
 
Signed by
Nithin Damodharan
 
Signature  /s/ Nitin Damodaran                                         
 
Date 20/5/14
 
The Company
 
Signed by Niraj Goel for and on behalf of
Clone Algo Pte Ltd
 
Signature /s/ Niraj Goel                                     
 
Date 20/5/14

 
 
- 3 -

--------------------------------------------------------------------------------